Citation Nr: 1210699	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-00 236A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent from May 1999, and greater than 30 percent from June 2004 for anxiety disorder.

2.  Whether the Veteran filed a timely notice of disagreement as to a March 2002 denial of a total disability rating based upon unemployability due to service connected disabilities (TDIU).

3.  Whether the Veteran perfected an appeal to the Board as to the March 2006 denial of a disability rating greater than 10 percent for cardiac dysrhythmia.

4.  Entitlement to an effective date earlier than March 2006 for the award of a total disability rating based upon unemployability due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, from June 1974 to June 1976, and from March 1977 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple RO decisions.

The appeal involving an increased disability rating for generalized anxiety disorder has been active since service connection was granted in July 2003, as the Veteran filed a timely notice of disagreement with the disability rating assigned in August 2003, and then perfected a timely appeal to the Board by filing a May 2004 substantive appeal in response to the April 2004 Statement of the Case.  The Board has therefore recharacterized the issue on appeal as involving an increased initial disability rating for generalized anxiety disorder, as reflected on the title page of this decision.  Given our determination that the appeal properly before the Board involves the initial disability rating for generalized anxiety disorder, the issue certified to the Board of whether the veteran had filed a timely notice of disagreement as to the disability rating assigned to anxiety is moot and will be addressed no further herein.  

The Board has also recharacterized the appeal involving the Veteran's cardiac dysrhythmia to more accurately reflect the sequence of events as involving whether he perfected an appeal to the Board, rather than whether he filed a timely notice of disagreement.  

The issue of entitlement to an effective date earlier than March 2006 for the award of a total disability rating based upon unemployability due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between May 1999 and May 2004, the Veteran's anxiety disorder caused only mild or transient symptoms.

2.  Between June 2004 to October 2006, the Veteran's anxiety disorder caused no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Subsequent to October 2006, the Veteran's anxiety disorder resulted in reduced reliability and productivity.

4.  The Veteran did not file a notice of disagreement with the March 2002 denial of a TDIU.  

5.  The Veteran filed a timely notice of disagreement as to the disability rating assigned to his cardiac dysrhythmia in a March 2006 RO decision; however, he did not file an appeal to the Board.  


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent for generalized anxiety disorder from May 1999 to May 2004 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9400 (2011).

2.  A disability rating greater than 30 percent for generalized anxiety disorder from June 2004 to October 2006 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9400 (2011).

3.  The evidence supports the award of a 50 percent disability rating for generalized anxiety disorder, effective in October 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9400 (2011).

4.  Because the Veteran did not file a timely notice of disagreement as to the March 2002 TDIU denial, the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  Because the Veteran did not appeal the denial of a disability rating greater than 10 percent for cardiac dysrhythmia, the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was informed of these elements with regard to his claim in a December 2003 letter, prior to the Statement of the Case in this matter.   The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was informed of these elements with regard to his claim in a letter of June 2006.  

VA medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  We observe a recent complaint from the Veteran that the RO has relied upon reports of VA examinations conducted at the VA Medical Center in Shreveport, Louisiana, although he has never been to that particular VA Medical Center.  In response to this complaint, the Board carefully reviewed the voluminous VA medical records in the Veteran's file, and none of these records were generated in Shreveport.  Furthermore, all the medical records in his file are the Veteran's own-there has been no identifiable mix-up in the records.  Rather, it would appear that the reference to Shreveport in an evidentiary development letter from the RO was a typographical error.  The VA has not relied upon records from Shreveport in adjudicating the Veteran's claims and indeed, has ensured throughout the many years the Veteran has been engaged in active claims and appeals, that the VA medical records in his adjudication file are complete and accurate.  The Board therefore finds no prejudice has occurred to the Veteran's appeals through this single typographical error.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability(ies) at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

An initial disability rating greater than 10 percent from May 1999, and a disability rating greater than 30 percent from June 2004 for anxiety disorder.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period, from May 1999, the effective date of the grant of service connection for generalized anxiety disorder, until the present.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

When service connection was initially granted for generalized anxiety disorder, in July 2003, a 10 percent disability rating was assigned effective as of May 1999, representing the date the Veteran's claim for service connection was received.  The 10 percent rating was based upon medical treatment records showing that the Veteran was taking prescription medication for anxiety and reflecting Global Assessment of Functioning (GAF) Scores which ranged from 58 to 80.  

The assignment of GAF scores between 51 and 60 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The GAF scores between 61 and 70 reflect "some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well."  GAF scores between 71 and 80 represent "no more than slight impairment in social, occupational, or school functioning;" "if symptoms are present, they are transient and expectable reactions to psychosocial stressors."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

VA medical records reflect a 2000 referral from the Veteran's primary care physician to the mental health clinic to "rule out anxiety/depression."  During the initial visit, the Veteran denied any symptoms of depression or anxiety.  He stated that his job could be construed as stressful by some, but he did not see it as stressful.  He was a deacon in his church and did not seem to have any psychiatric symptoms.  He also indicated that he enjoyed his family and had no family problems.  The registered nurse certified specialist who conducted the initial interview assigned a GAF score of 65, apparently based upon the Veteran's physical symptoms, and noted "This patient has atypical symptoms and does not appear to have a psychiatric diagnosis.  Several months later, she assessed that his medical caregivers needed to "rule out somatoform disorder vs. coronary insufficiency."  

Approximately one year later, in October 2001, a psychiatric progress note reflects diagnoses of generalized anxiety disorder and cardiac illness, with a GAF score of 55 assigned to reflect his overall physical and mental functioning.  This same note also reflects that the Veteran had stopped working, had been approved for Social Security Disability benefits, and had been feeling much better without the stress of work.

A private medical report from 2002 reflects a diagnosis of social anxiety disorder and the prescription of anti-anxiety medication.  A May 2002 VA progress note reflects a diagnosis of "anxiety and depression related to unstable angina and cardiac disease."  A 2003 VA progress note contains a diagnosis of "anxiety and depression with somatization disorder."  An August 2003 VA progress note reflects that the Veteran's anxiety was much better controlled since his pacemaker had been inserted and his cardiac disease was under better control.  The diagnosis was of "anxiety related to heart disease" and a GAF score of 58 was assigned.

Overall, the Board holds that the 10 percent disability rating assigned to the Veteran's anxiety disorder between May 1999 and May 2004 more nearly approximates the level of symptomatology reflected during that time frame.  The apparent lessening of symptoms after he was able to stop working was beneficial for him.  However, given that prior to that point, he himself reported no psychiatric symptomatology, and his caregivers were inclined to attribute his symptoms to physical ailments, there would appear to be little basis for assigning a higher disability rating prior to 2001, when he was working.  Even after his caregivers had settled on a psychiatric diagnosis, his mental health was intertwined with his physical ailments, as reflected by the diagnoses of anxiety and depression related to heart disease and anxiety and depression with somatization disorder.  The GAF scores assigned during this time period reflect not only diminished functioning due to mental health status, but also diminished functioning due to physical problems.  In summary, prior to June 2004, the preponderance of the evidence is against the assignment of a disability rating greater than 10 percent for anxiety disorder.

Following a June 2004 VA compensation examination, a VA physician rendered a diagnosis of social phobia, and assigned a GAF score range of 65-70.

In a May 2006 decision, in response to the Veteran's disagreement with the 10 percent disability rating for generalized anxiety disorder, the RO increased the disability rating to 30 percent effective in June 2004.  The increase was based upon VA treatment records showing an increase in the dosage of prescription medication, and decreased GAF scores, ranging from 56 to 70.  These records also reflected increased anxiety levels and increased symptomatology, such as avoiding stressful situations and sleep disturbance.

Since that time, the Veteran's VA treatment records reveal GAF scores ranging between 55 and 65 and he continues to take prescription medication for control of his anxiety.  He undergoes regular therapy sessions approximately twice a year with the focus on decreasing anxiety in social situations, improving his leisure time, and getting out of the house more frequently.  

Notably, the reports of the VA compensation examinations conducted throughout the years the appeal has been pending reflect a somewhat different picture than is reflected in his mental health treatment reports.  The Veteran's reports of his daily functioning would tend to indicate significantly less functionality, as he reports things like getting confused and lost when he goes out alone, which are not reflected in his VA mental health treatment reports.  During an October 2006 compensation examination, the Veteran reported that he is less anxious at home and can concentrate better; for example he felt he was capable of performing a task such as balancing a checkbook at home, but not away from home.  The examiner opined that, "the Veteran's anxiety apparently is at least as likely to interfere with gainful employment as not."  The same examiner assigned a GAF score of "60 to 65."  According to the report of a February 2007 VA examination, another examiner felt the Veteran was malingering, and exaggerating his symptoms.  Psychological test results were interpreted as showing a result consistent with this conclusion.  Additionally, the Veteran displayed a great deal of anger against the VA for not assigning a higher disability rating, which would provide a higher rate of disability compensation.  

Overall, the Board concludes that but for the October 2006 report in which the examiner concluded that the Veteran's anxiety was so severe as to interfere with gainful employment, the remainder of the medical evidence during the time period from June 2004 until the present is essentially consistent with the assigned 30 percent disability rating, in that the Veteran appeared to have been generally functioning successfully with occasional decrease inefficiency and intermittent periods of inability to perform tasks.  Generally, his complaints involved things like avoiding crowds and being anxious away from home, which appear to be more analogous to the criteria and examples set forth for a 30 percent disability rating under the General Rating Formula for Mental Disorders.  However, the expert opinion of a skilled psychological evaluator that the "the Veteran's anxiety apparently is at least as likely to interfere with gainful employment as not," tends to tip the balance toward a higher disability rating based upon greater impairment; even when balanced against the evidence involving exaggeration and malingering.  This conclusion is strengthened by the comprehensive review of the Veteran's many submissions to the Board which from a layperson's viewpoint do not reflect the type of cogent and concise written argument which would generally be expected of someone who is capable of gainful, professional employment.  

Thus, on balance, and giving the Veteran the benefit of the doubt, the Board holds that a 50 percent disability rating for generalized anxiety disorder is warranted from the date of the October 2006 VA examination report where the examiner opined that the Veteran's anxiety likely interfered with his gainful employment.  The preponderance of the evidence is against the assignment of a disability rating greater than 50 percent, however, as symptomatology of this magnitude simply is not shown.  While the Veteran's anxiety arguably causes reduced reliability and productivity, it is not shown that anxiety causes deficiencies in most areas of life, as is required for the award of a 70 percent disability rating.  Furthermore, the examples given in the General Rating Formula of symptoms for which a 70 percent disability rating would be appropriate are more severe and extreme than the actual symptoms reflected in the Veteran's medical records.  See Mauerhan.  The assignment of GAF scores between 55 and 65, and no lower, provide support for this conclusion, as they reflect moderate to mild symptoms with moderate to mild difficulty functioning.  

In sum, the preponderance of the evidence is against the award of a disability rating greater than 10 percent from May 1999 to May 2004.  The preponderance of the evidence is also against the award of a disability rating greater than 30 percent from June 2004 until October 2006.  The evidence supports a grant of a 50 percent disability rating , but no higher, effective in November 2006.

Whether the Veteran filed a timely notice of disagreement with the March 2002 denial of TDIU

Historically, in March 2002, the RO granted service connection for bilateral hearing loss and denied service connection for twenty-three other disabilities.  They also denied a TDIU, on the basis that hearing loss was his sole service-connected disability and hearing loss did not render him unemployable.  The Veteran was notified of the decision in April 2002.  

In July 2002, the Veteran submitted a statement to the effect that his prostate problems interfered with his ability to work.  In August 2002, he submitted a statement in which he indicated that he only wished to appeal the issues of hearing loss, cardiac dysrhythmia, prostatic hypertrophy, anxiety, ulcers and duodenitis, and irritable bowel syndrome.  He included a written notation that his heart condition limited his activities, in that he was unable to do any work, and his life was very restricted.  

Despite his recent contentions to the contrary, the Veteran did not file a notice of disagreement as to the March 2002 denial of TDIU.  By definition, a notice of disagreement is "A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  "While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the [RO] gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  The notice of disagreement must be filed within one year of the date the RO mails notice of the denial to the claimant.  38 C.F.R. § 20.302.  These requirements have remained in force since prior to 2002.  

Applying this definition to the Veteran's communications received within one year of the April 2002 notification of the denial of TDIU, we conclude that the Veteran did not file a notice of disagreement regarding TDIU.  Although he claimed that his nonservice-connected disabilities prevented him from working and/or interfered with his ability to work, he did not in any way indicate a desire for appellate review of the TDIU denial.  Rather, in the August 2002 communication, he specifically limited the issues he wished to appeal.  He did not submit anything to the contrary within the one year following the April 2002 notification.  Thus, the Veteran did not file a notice of disagreement with the March 2002 denial of TDIU and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran's contention that the VA must have lost his notice of disagreement deserves some comment.  There is no indication whatsoever of any glitch in processing the Veteran's file at any point which would support a conclusion that any paperwork was lost.  To the contrary, the Veteran has been filing paperwork on a regular basis over many years, and it has been filed in his claims file in the regular course of business.  His claims file currently amounts to thirteen volumes of paper, and is quite weighty.  During the time period at issue, between April 2002 and April 2003, he filed a great many documents; however, as indicated above, most of them pertained to his attempts to establish service connection.  Subsequent to April 2003, he filed many documents in which he asserted he was unable to work, and it is possible that it is these later documents that he recalls in support of his current claim for an earlier effective date.  It is clear that he is quite frustrated with the VA adjudication system and that he has a firm belief that VA has not dealt fairly with him.  His current feelings about the VA adjudication system cannot substitute for a notice of disagreement during the required time period, however.  

To resolve situations such as this one, involving an allegation of lost paperwork, the United States Court of Appeals for Veterans Claims (Court) has defined a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties".  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held that a statement of the appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  In this case, the Veteran has not presented any evidence, let alone clear evidence, to support his allegation that the VA lost his timely-filed notice of disagreement.  Thus, his allegation remains simply an expression of frustration, and there is no basis for the Board to find that the regular procedures (i.e., filing papers received by VA into the proper claims file) were not followed in this case.

Whether the Veteran perfected an appeal to the Board as to the March 2006 denial of a disability rating greater than 10 percent for cardiac dysrhythmia.

The Board granted service connection for cardiac dysrhythmia, status post pacemaker implantation in a February 2006 decision.  The RO implemented the grant and assigned a 10 percent disability rating in March 2006.  The Veteran was notified of the grant, the disability rating assigned, and the effective date by letter of April 2006.  In August 2006, he submitted a letter in which he asked that his "heart issue continue on appeal."  He suggested in the letter that he deserved a 100 percent disability rating for his heart problems.  The RO properly considered this letter to be a notice of disagreement.  

Prior to issuing a statement of the case, the RO obtained the Veteran's recent medical records, which revealed that the Veteran had had an automatic defibrillator implanted in January 2007.  Based upon this new information, the RO readjudicated the claim and assigned a 100 percent schedular disability rating for the Veteran's cardiac dysrhythmia effective in January 2007.  The RO notified the Veteran of this grant along with the issuance of the Statement of the Case in March 2007.  

Concurrently with this action, the Veteran mailed a letter in which he informed the RO that he had had an automatic defibrillator put in for control of his dysrhythmia.  This letter was received at the RO on March 7, 2007, one day prior to the RO's mailing the Statement of the Case on March 8, 2007.  Because the Veteran's March 2007 letter was not a response to the Statement of the Case, it cannot be considered to be a substantive appeal.  38 C.F.R. § 20.302(b)(1).  The Board has considered whether this March 7, 2007 letter could be viewed as "additional evidence" so as to trigger the requirement in 38 C.F.R. § 20.302(b)(2), that a Supplemental Statement of the Case be issued.  However, because the letter contained only information which was already known to the RO and which, indeed, had already been used to support the award of a 100 percent schedular disability rating that very same month, it did not contain additional evidence which would require the RO to issue a Supplemental Statement of the Case, and thus could not extend the period of time during which the Veteran could file a timely substantive appeal.  38 C.F.R. §§ 19.31, 20.302.

The cover letter accompanying the March 2007 Statement of the Case appropriately informed the Veteran that he had sixty days or the remainder of the one year period from the date of the letter notifying him of the action he was appealing in which to file a formal substantive appeal.  In other words, he could file an appeal within sixty days of the March 2007 Statement of the Case or within the remainder of the year prior to April 2007.  Careful review of the Veteran's claims file reveals that he did not file anything which could be viewed as a substantive appeal during the remainder of March 2007, during April 2007, or during the first two weeks of May 2007.  He did not file anything in which his heart disease was mentioned, and did not file anything in which he evidenced a desire to seek appellate review of the staged disability ratings assigned to his cardiac disability.  He thus failed to perfect an appeal to the Board within the required time frame.  38 C.F.R. §§ 20.200, 20.202, 20.302.

In the February 2009 statement of the case pertaining to this issue, the RO focuses upon the fact that the Veteran withdrew various appeals during March 2007, and reinstated various appeals in March 2007.  The Veteran himself argues that he received erroneous advice or that he misunderstood the relationship of the various increased rating claims to the TDIU claim and that he did not intend to withdraw an appeal regarding his cardiac disability.  However, this focus was misplaced, as the Veteran simply did not perfect a timely appeal to the Board.  He could not have withdrawn an appeal that he failed to perfect.  Thus, although he did file a timely notice of disagreement as to the disability rating assigned to his cardiac dysrhythmia, and indeed, the timely notice of disagreement triggered the evidentiary development which supported the award of the 100 percent disability rating for that disability; he did not perfect an appeal to the Board.  When he failed to file a timely substantive appeal, the RO's decision as to the staged disability ratings and the effective dates of each rating involving his cardiac dysrhythmia became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

We acknowledge that governing case law provides that the VA may implicitly waive issues of timeliness in the filing of a substantive appeal under certain circumstances.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, Percy involved a situation where the claimant continued to submit evidence and argument pertaining to disabilities for which he had not filed an appeal, and the VA continued to treat the issues as though they had been on appeal, to include issuing a Supplemental Statement of the Case addressing newly-submitted evidence well after the time limit for filing an appeal had expired.  This case is easily distinguishable from Percy, however, because the VA did not treat the matter as though it were on appeal; and did not engage in any behavior, let alone a pattern of practice, which could have led the Veteran to believe he had filed a substantive appeal.  The Board therefore declines to waive the requirement that a substantive appeal be timely filed in this case.  

To the extent that the Veteran is arguing that an earlier effective date for the 100 percent disability rating was warranted, the Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  As such, any freestanding claim for an earlier effective date for a higher disability rating is precluded by law. 

The Veteran's appeal as to this issue is denied.
.

ORDER

A disability rating greater than 10 percent for generalized anxiety disorder from May 1999 to May 2004 is denied.

A disability rating greater than 30 percent for generalized anxiety disorder from June 2004 to October 2006 is denied.

A 50 percent disability rating for generalized anxiety disorder is granted, effective in October 2006.

The Veteran failed to file a notice of disagreement; the March 2002 TDIU denial is final.

The Veteran failed to file a substantive appeal; the March 2006 denial of a disability rating greater than 10 percent for cardiac dysrhythmia is final.



Continued on next page

REMAND

An effective date earlier than March 2006 for the award of TDIU

The RO granted TDIU benefits to the Veteran in a December 2007 decision.  An effective date of March 2006 was assigned, based upon the date the RO determined the Veteran had filed a claim for that benefit and also upon the date that the Veteran first met the schedular rating criteria to support an award of TDIU under the provisions of 38 C.F.R. § 4.16(a).  The Veteran asserts that he had requested the TDIU benefit upon multiple earlier occasions, and that since he in fact ceased employment in January 2001, an earlier effective date is warranted. 

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits, or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased disability compensation ratings, governing regulation provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The VA has a duty to liberally construe all claims reasonably raised by the Veteran.  EF v. Derwinski, 1 Vet. App. 324 (1991).  Indeed, the United States Court of Appeals for the Federal Circuit has held that liberal reading of filings by claimants is required by VA regulation.  38 C.F.R. §§ 20.201, 20.202 (2010); Robinson v. Shinseki, 557 F.3d 1355, 1359 (Fed. Cir. 2009).  

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications reasonably raise a claim for benefits.  "Once a claim is received, VA must review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims."  Perry v. West, 12 Vet. App. 365, 368 (1999).  In determining whether a particular claim has been raised, the Board must consider all documents and oral testimony, and review all issues reasonably raised by a liberal reading of such evidence.  Sutton v. Brown, 5 Vet. App. 127, 132 (1993).  However, while the Board must interpret an appellant's submissions broadly, the appellant must have asserted the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Where such a review "reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the RO for development and adjudication of the issue."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

With regard to TDIU claims in particular, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 2003, the RO granted service connection for anxiety and for prostatic hypertrophy.  A Statement of the case was issued as to the remaining claims specifically mentioned in the Veteran's July 2002 notice of disagreement.  The Veteran submitted a large packet of documents in August 2003, which included a substantive appeal form and multiple statements in which he asserted he should be rated as 100 percent disabled because he could not work.  Again in February 2004, the Veteran submitted a statement asserting he could not work because of his anxiety.  The Board then referred the issue of a TDIU in its May 2004 remand.

The Veteran continued to assert that he was unable to work in reference to many different disabilities.  In April 2004, he asserted he could not work on account of his heart and anxiety.  In June 2004, he claimed that all of his disabilities precluded him from working.  In August 2004, he asserted that medication he was taking for anxiety prevented him from working with power tools.  Then, in November 2004, he again asserted he could not work due to anxiety and heart problems.  In statements received in October 2005 and November 2005, he contended that urinary/prostate problems and hearing loss interfered with his ability to work.  

In a February 2006 decision, the Board granted service connection for cardiac dysrhythmia, which the RO implemented as effective in September 2000.  In March 2006, the Veteran complained that he had been pressing a claim for TDIU since 2001, but that no action had been taken on it.  This is the communication that was eventually accepted as the claim which supported the March 2006 effective date.  

Having concluded that the Veteran did not file a notice of disagreement with the March 2002 denial of TDIU, we next turn to the question of whether the Veteran filed a new claim for TDIU at any point between April 2003 and March 2006.  There is no doubt that he did not file a formal claim for unemployability benefits using the prescribed form for that purpose during this time period.  However, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.  Thus, because the Veteran had previously filed a claim for TDIU, even though the denial had become final in April 2003, he only needed to file an informal request for that benefit thereafter to trigger review of a new claim for TDIU.    

In analyzing whether an earlier effective date based upon an informal or inferred claim is warranted, we observe that the Veteran has consistently asserted he is unable to work throughout the past decade.  In fact, he has not worked since 2001, when he was awarded Social Security disability benefits.  Social Security benefits are unrelated to VA benefits, however, and are governed by different laws and regulations.  By its very nature, a VA TDIU compensation claim is predicated upon being unable to work due to service-connected disabilities.  The holding in Rice expanded the VA's duty to analyze the impact of any particular service-connected disability upon employability, whenever an increased rating claim had been filed, regardless of whether the claimant explicitly raised the issue of unemployability.  (We are cognizant that Rice had not yet been promulgated by time frame at issue here, i.e. prior to March 2006, yet the general principle is applicable to the Veteran's situation.)  In other words, when the Veteran was raising claims for service connection and challenging denials of service connection, the RO was not required to and there would be no practical reason to address the Veteran's unemployability, despite his frequent complaints that he was in fact, unemployable.  However, when the Veteran was subsequently challenging the disability ratings assigned to service-connected disabilities, then Rice and the principles outlined therein dictate that unemployability be considered as part of the increased rating analysis. 

In this regard, we note that after the RO granted service connection for anxiety and for prostatic hypertrophy in July 2003, the Veteran filed a large volume of documents in August 2003.  One of these contained a request for "unemployability combined 100%. . . due to hearing, anxiety and prostate already established as service-connected.  These make it impossible to hold a job."  In our view, this request is an explicit claim for TDIU based upon the three disabilities for which service-connection had been granted.  Other documents submitted at the same time contain explicit requests for increased disability ratings for these three disabilities.  Rice.  As described above, multiple requests filed in 2004 represent explicit claims for TDIU, as well.  

Thus, the Board finds that after the final denial of TDIU in March 2002, the Veteran filed a informal claim, meeting the requirements set forth in 38 C.F.R. § 3.155, for TDIU as early as August 2003.  However, governing law and regulation provide that the effective date of an increased compensation rating will be the earliest date when it is factually ascertainable that the increase in disability had occurred, if the claim is received within one year from such date, otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In other words, one year prior to the August 2003 claim would be August 2002.  As the Veteran was in fact unemployed in August 2002; August 2002 could be the earliest possible date for the award of a TDIU, IF he were entitled to TDIU in August 2002.  

As set forth above, the RO assigned the effective date of March 2006 for the grant of TDIU in part because it was not until March 2006 that the Veteran met the schedular criteria set forth in 38 C.F.R. § 4.16(a) for the award of a TDIU.  However, governing law and regulation provides another route toward the award of TDIU.  "It is the established policy of the VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  38 C.F.R. § 4.16(b).  The RO has not undertaken this analysis, with regard to the Veteran's entitlement to a TDIU on an extra-schedular basis prior to March 2006.

A "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Bowling v. Principi, 15 Vet. App. 1 (2001); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Therefore, upon remand, the AMC/RO should consider whether to submit this case to the Director of VA's Compensation and Pension Service for initial extra-schedular consideration of whether the Veteran was in fact rendered unable to secure and following a substantially gainful occupation by reason of service-connected disabilities at any point between August 2002 and March 2006 under the provisions of 38 C.F.R. § 4.16(b).  

Accordingly, the case is remanded for the following actions:

1.  The RO should consider whether submission to the Director, Compensation and Pension Service is warranted for extra-schedular consideration as to whether he is rendered unemployable by reason of his service-connected disabilities.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


